

MUTUAL RESCISSION AND RELEASE AGREEMENT
 
THIS MUTUAL RESCISSION AND RELEASE AGREEMENT (the “Rescission Agreement”), is
made and entered into March 12, 2007, by and among Edulink, Inc., a Nevada
corporation with its principal place of business located at 201 Wilshire Blvd,
Santa Monica, California 90401 (“Edulink"); a majority of Edulink shareholders
listed on Schedule A attached hereto and made a part hereof (the “Edulink
Shareholders”); Mega Media Group, Inc., a New York Corporation with its
principal place of business located at 598 Broadway, 3rd Floor, New York, NY
10012 ("Mega Media”) and the Mega Media shareholders listed on Schedule B
attached hereto and made a part hereof (“MM Shareholders”) (collectively, Mega
Media and the MM Shareholders shall be known as the “MM Group”).


Premises


A.  Pursuant to that certain Stock Purchase Agreement and Share Exchange by and
among Edulink and the MM Group dated August 10, 2006 (the "Exchange Agreement"),
which closed on August 11, 2006 (the “Effective Time”), Edulink acquired all of
the outstanding common stock of Mega Media and Mega Media became a wholly-owned
subsidiary of Edulink (the “Reverse Merger”). No shares of Edulink were issued
to the MM Group.


B.  Notwithstanding anything to the contrary contained in the Exchange
Agreement, this Rescission Agreement shall constitute an amendment to the
Exchange Agreement. Any capitalized term used herein and not defined herein
shall have the same meaning ascribed to such term in the Exchange Agreement.


C.  Contemporaneously with the execution of the Exchange Agreement, certain
Edulink shareholders listed on Schedule B attached hereto and made a part hereof
delivered to the MM Group duly executed irrevocable proxies.


D.  On or about August 28, 2006 (the “Suspension Date”), the Securities and
Exchange Commission (SEC) suspended trading of Edulink's common stock because
Edulink was delinquent in filing its 1934 Exchange Act filings for several years
prior to the Reverse Merger (the “Trading Suspension”). After the Suspension
Date, Edulink's prior management disclosed for the first time to Mega Media and
Edulink's new executive officers and directors that there was an outstanding
comment letter from the SEC issued prior to the Merger that warned of probable
suspension of trading. As a consequence of the Trading Suspension and draining
much of its resources to bring all of Edulink’s filings current, Mega Media has
not been able to carry out its business plan and cannot effectively do so while
Edulink still allocates its personnel and financial resources to matters
relating to ongoing filings required by the SEC.


1

--------------------------------------------------------------------------------


E.  The Board of Directors of each of Edulink and Mega Media have each mutually
agreed to and determined that is fair to and in the best interests of their
respective corporations and shareholders to rescind the Exchange Agreement and
unwind the Reverse Merger and the transactions contemplated thereby as if they
never occurred, upon the terms and subject to the conditions set forth in this
Rescission Agreement.


F.  A majority of each of the Edulink shareholders and MM Shareholders has
approved by written consent this Rescission Agreement and the transactions
contemplated and described hereby and thereby, including without limitation to
rescind the Exchange Agreement and unwind the Reverse Merger and the
transactions contemplated thereby as if they never occurred, upon the terms and
subject to the conditions set forth in this Rescission Agreement.


G.  Effective ab initio, and subject to the terms set forth herein, each of
Edulink, Edulink Shareholders, Mega Media and the MM Shareholders mutually agree
to rescind the Exchange Agreement and unwind the Reverse Merger and the
transactions contemplated thereby, upon the terms and subject to the conditions
set forth in this Rescission Agreement.


Agreement


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in order to avoid the cost of litigation
among the parties, the parties hereby acknowledge that there are certain
breaches of warranties and representations of the Exchange Agreement as set
forth in Paragraph D above, and agree as follows:


1.  Rescission.Effective ab initio, the Exchange Agreement, in its entirety, is
hereby unequivocally rescinded, abrogated, cancelled, void in its inception and
of no force or effect whatsoever, and the parties shall be returned to their
positions prior to the Exchange Agreement and Reverse Merger. Upon completion of
the deliveries set forth in Section 2 below, the obligations of all parties
shall be terminated and the Reverse Merger and the transactions contemplated
thereby unwound and voided as if the Exchange Agreement was never entered into
and the Reverse Merger never occurred. All agreements entered into as
contemplated by the Exchange Agreement, including but not limited to the Edulink
Shareholder’s Irrevocable Proxy’s, are terminated effective ab initio.


2.  Deliveries.Within five (5) business days of the execution of this Rescission
Agreement, the following shall occur:


(a) Edulink shall deliver to Mega Media all of the outstanding common stock of
Mega Media (the "MM Shares"), which was issued under the Exchange Agreement,
thereby separating Mega Media from Edulink; and


2

--------------------------------------------------------------------------------


(b) Mega Media shall deliver to Edulink resignations from the Edulink officers
and directors appointed in the Exchange Agreement.


3.  Termination of Liability.Neither party shall have any liability or
obligation whatsoever to the other party under the Exchange Agreement, Reverse
Merger and the transactions contemplated thereby.
 
4.  Release.


(a) Edulink, its subsidiaries, successors, assigns, divisions, affiliates and
past and present officers, directors, employees and agents, hereby release,
remise and discharge MM Group, all corporations or other entities owned or
controlled by MM Group or in which MM Group have an interest, and MM Group’s
past and present officers, directors, employees, agents, attorneys, accountants,
representatives, successors and assigns (collectively the "MM Group Releasees”)
from any and all claims, debts, losses, covenants, agreements, contracts,
liabilities, obligations, accounts, expenses, actions, causes of action and
suits, whether past, present or future, known or unknown, at law or in equity,
of whatever kind or nature whatsoever, which Edulink and the other parties noted
above now have, own or hold, or have at any time heretofore had, owned or held,
or may at any time hereafter have, own or hold against the MM Group Releasees by
reason of any fact, matter, cause or thing whatsoever arising from or in
connection with the Agreement, matters related thereto, and the operations of
Edulink (i) from the beginning of the world until the Closing Date, and (ii)
from the date hereof and continuing in perpetuity (and specifically excluding
the period from August 11, 2006 through the date of this agreement).
 
(b) MM Group, its subsidiaries, successors, assigns, divisions, affiliates and
past and present officers, directors, employees and agents, hereby release,
remise and discharge Edulink, all corporations or other entities owned or
controlled by Edulink or in which Edulink have an interest, and Edulink’s past
and present officers, directors, employees, agents, attorneys, accountants,
representatives, successors and assigns (collectively the Edulink “Releasees”)
from any and all claims, debts, losses, covenants, agreements, contracts,
liabilities, obligations, accounts, expenses, actions, causes of action and
suits, whether past, present or future, known or unknown, at law or in equity,
of whatever kind or nature whatsoever, which MM Group and the other parties
noted above now have, own or hold, or have at any time heretofore had, owned or
held, or may at any time hereafter have, own or hold against the Edulink
Releasees by reason of any fact, matter, cause or thing whatsoever arising from
or in connection with the Agreement, matters related thereto, and the operations
of Edulink from August 11, 2006 through the date of this agreement.


5.  Representations.


(a) Each party has all requisite corporate power and authority to enter into and
perform this Rescission Agreement and to consummate the transactions
contemplated hereby.


3

--------------------------------------------------------------------------------


(b) Each party hereby agrees to indemnify and defend the other parties and their
directors and officers and hold them harmless from and against any and all
liability, damage, cost or expense incurred on account of or arising out of the
actions of an indemnifying party for:


(i) Any breach of or inaccuracy in representations, warranties or agreements
herein;


(ii) Any action, suit or proceeding based on a claim that any of said
representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from an indemnifying party or
any of its directors or officers.


(c) The representations, warranties and agreements contained in this Rescission
Agreement shall be binding on each party’s successors, assigns, heirs and legal
representatives and shall inure to the benefit of the respective successors and
assigns of the other parties.


6.  Time of the Essence.The parties agree and stipulate that time is of the
essence with respect to compliance with each and every item set forth in this
Rescission Agreement.


7.  Confidentiality. Each party hereto agrees with the other party that, unless
and until the transactions contemplated by this Rescission Agreement have been
consummated, they and their representatives will hold in strict confidence all
data and information obtained with respect to another party or any subsidiary
thereof from any representative, officer, director or employee, or from any
books or records or from personal inspection, of such other party, and shall not
use such data or information or disclose the same to others, except: (i) to the
extent such data is a matter of public knowledge or is required by law to be
published; and (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this
Rescission Agreement.


8.  Joint Press Release/Publicity.Edulink and Mega Media will mutually agree on
the issuance of a joint press release in regards to this Rescission Agreement.
Except as required by law, no party shall issue any other press releases or make
any public announcement or filing, except for the Form 8-K referenced in Section
9 below, regarding this Rescission Agreement and the transactions provided for
herein without the prior written consent of the other.


9.  Report on Form 8-K.The parties agree that Edulink will file a Form 8-K with
the SEC within four (4) days of the date first above written reporting this
Rescission Agreement and the Joint Press Release referenced in Section 8 above.


4

--------------------------------------------------------------------------------


10.  Survival; Termination. The representations, warranties and covenants of the
respective parties shall survive the Closing Date and the consummation of the
transactions herein contemplated for 18 months.


11.  Counterparts and Fax Signatures. This Rescission Agreement may be executed
by fax signature and in multiple counterparts, each of which shall be deemed an
original and all of which taken together shall be deemed a single instrument.


12.  Headings; Context. The headings of the sections and paragraphs contained in
this Rescission Agreement are for convenience of reference only and do not form
a part hereof and in no way modify, interpret or construe the meaning of this
Rescission Agreement.


13.  Benefit. This Rescission Agreement shall be binding upon and shall inure
only to the benefit of the parties hereto, and their permitted assigns
hereunder. This Rescission Agreement shall not be assigned by any party without
the prior written consent of the other party.


14.  Severability. In the event that any particular provision or provisions of
this Rescission Agreement or the other agreements contained herein shall for any
reason hereafter be determined to be unenforceable, or in violation of any law,
governmental order or regulation, such unenforceability or violation shall not
affect the remaining provisions of such agreements, which shall continue in full
force and effect and be binding upon the respective parties hereto.


15.  No Strict Construction. The language of this Rescission Agreement shall be
construed as a whole, according to its fair meaning and intendment, and not
strictly for or against any party hereto, regardless of who drafted or was
principally responsible for drafting the Rescission Agreement or terms or
conditions hereof.


16.  Execution Knowing and Voluntary. In executing this Rescission Agreement,
the parties severally acknowledge and represent that each: (a) has fully and
carefully read and considered this Rescission Agreement; (b) has been or has had
the opportunity to be fully apprized by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Rescission Agreement voluntarily, free from any influence, coercion or
duress of any kind.


17.  Attorneys’ Fees.In the event that any party institutes any action or suit
to enforce this Agreement or to secure relief from any default hereunder or
breach hereof, the breaching party or parties shall reimburse the non-breaching
party or parties for all costs, including reasonable attorneys' fees, incurred
in connection therewith and in enforcing or collecting any judgment rendered
therein.


18.  Governing Law, Forum and Consent to Jurisdiction. This Rescission Agreement
shall be construed, interpreted and governed in accordance with the laws of the
State of New York. Each of the parties hereto hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding relating to or arising in connection with this Rescission Agreement
to the exclusive general jurisdiction of the Courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and the appellate courts of any of the foregoing.


5

--------------------------------------------------------------------------------


19.  Entire Agreement. This Rescission Agreement represents the entire agreement
between the parties relating to the subject matter hereof and supersedes any
prior oral or written agreements or undertakings between the parties to such
matters. This Rescission Agreement alone fully and completely expresses the
agreement of the parties relating to the subject matter hereof. There are no
other courses of dealing, understanding, agreements, representations or
warranties, written or oral, except as set forth herein. This Rescission
Agreement may not be amended, canceled, revoked or otherwise modified except by
written agreement executed by all of the parties hereto.








[Remainder of Page Intentionally Blank]


[Signature Pages Follow]
 
 
6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Rescission Agreement to
be executed by their respective duly authorized officers or representatives and
entered into as of the date first above written.
 
ATTEST:
EDULINK, INC.
   
___________________________
By:
/s/ Michael Rosenfeld
 
Name:
Michael Rosenfeld
 
Title:
Chief Executive Officer



ATTEST:
MEGA MEDIA GROUP, INC.
   
___________________________
By:
/s/ Aleksandr Shvarts
 
Name:
Aleksandr Shvarts
   
Chief Executive Officer







Edulink Shareholders:


/s/ Michael Rosenfeld
 
/s/ Stanley Merdinger
Michael Rosenfeld
 
Stanley Merdinger
     
/s/Boris Berenfeld
 
/s/ Natalie Merdinger
Boris Berenfeld
 
Natalie Merdinger
     
/s/ Ian Rescigno
 
/s/ Jerry Hanley
Ian Rescigno
 
Jerry Hanley
     
/s/  Ronald Rescigno
 
/s/ Rip Gerber
Ronald Rescigno
 
Rip Gerber
     
/s/ Robert Rescigno
 
/s/ Louis Capannelli
Robert Rescigno
 
Louis Capannelli
     
/s/ Joe Pikulski
 
/s/ Paula Cruz Takash
Joe Pikulski
 
Paula Cruz Takash

 


7

--------------------------------------------------------------------------------


 
 
Mega Media Shareholders:
 


/s/ Aleksandr Shvarts
 
/s/ Dr. Lev Paukman
Aleksandr Shvarts, on behalf of himself and the individuals listed on Schedule C
attached hereto and made a part hereof
 
Dr. Lev Paukman
 
/s/ Alex Puzaitzer
 
 
/s/ Elan Kaufman
Alex Puzaitzer
 
Elan Kaufman
     
/s/Boris Motovich
 
/s/ Eric Schwartz
Boris Motovich
 
Eric Schwartz
 
/s/ Boris Tantsky 
/s/ Gennady Pomeranets
Boris Tantsky 
 
Gennady Pomeranets
 
/s/ Danny Vinokur
 
 
/s/ Richard Larson
Danny Vinokur
 
Richard Larson
/s/ David Kokakis, Esq. 
 
 
/s/ Julia Milne
David Kokakis, Esq. 
 
Julia Milne
 
/s/ Karo Osipov
 
/s/ Michael Kaufman
Karo Osipov
 
Michael Kaufman
     
FD IMPORT
 
MATRIX ALLIANCE
 
By:   /s/  StevenFruman
 
 
By:  /s/ Arik Kislin;
Name:  Steven Fruman
 
Name: Arik Kislin;



 
 
8

--------------------------------------------------------------------------------



Schedule A
 


Edulink Shareholders


 


 
Michael Rosenfeld
Boris Berenfeld
Ian Rescigno
Ronald Rescigno
Robert Rescigno
Joe Pikulski
Stanley Merdinger
Natalie Merdinger
Rip Gerber
Jerry Hanley
Louis Cappanelli
Paula Cruz Takash

 
9

--------------------------------------------------------------------------------



Schedule B


Mega Media Shareholders






Aleksandr Shvarts
Alex Puzaitzer
Andre Anekeyev
Andrew Furhman
Andy Tavel
Anna Perkerman
Annette Sharvit
Boris Motovich
Boris Tantsky
Danny Vinokur
David Kokakis
Dr. Lev Paukman
Elan Kaufman
Eric Schwartz
Fd Import
Galina Goldberg
Gennady Pomeranets
Kirill Zadov
Marina Stronkin
Matrix Alliance
Michael Koblenz
Michael Kaufman
Michael Novakhov
Mikhail Bouzoukashvilli
Moshe Soloway
Nicole Caracappa
Olena Ahafonova
Ric Aliberti
Richard Larson
Julia Milne
Viktor Lushin
Vldimir Grjonko
Yevgeny Morgovsky
Yuri Pirags
Yuriy Avezov



10

--------------------------------------------------------------------------------



Schedule C


Mega Media Shareholders - Proxies



 
Andy Tavel
Galina Goldberg
Kirill Zadov
Michael Novakhov
Mikhail Bouzoukashvilli
Nicole Caracappa
Viktor Lushin
Vldimir Grjonko
Yevgeny Morgovsky
Yuriy Avezov
Yuri Pirag
Charles Suitt


 
 
11